DETAILED ACTION
1.	Claims 1-20 of U.S. Application 16/892681 filed on June 4, 2020 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on June 23, 2020, November 18, 2020, December 28, 2020, January 13, 2022 and March 2, 2022 are in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
5.	Claim 12 is objected to because of the following informalities:  
Claim 12, line 20, “the connector are arranged” should be -- the connector is arranged --.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (U.S. PGPub No. 20170179805) in view of Kallee (U.S. PGPub No. 20120156898).
Regarding claim 1, Lu teaches (see figs. 3, 9A, 9B and 9C below) a stator module (130) for driving
a rotor (10, 110) of an electric planar-drive system (title, Abstract; ¶ 37 to ¶ 42), 
wherein the stator module (30, 130) comprises: a power module (138), a stator assembly (35, 135, 137) disposed on an upper side of the power module (138) (¶ 89; ¶ 95; ¶ 107), and 
a connector (see bridging components or connections in ¶ 112 and ¶ 95); 
wherein the power module (138) is embodied to provide drive currents to drive the rotor (10, 110) (Abstract; ¶ 47; ¶ 48; ¶ 107), 
the stator assembly (35, 135, 137) comprising coil conductors (32, 34) configured to be charged with the drive currents (figs. 9A-9C; Abstract; ¶ 47; ¶ 48; ¶ 107), 
the coil conductors (32, 34) of the stator assembly (35, 135, 137) being electrically conductively connected to the power module (138) via the connector (see bridging components or connections in ¶ 112 and ¶ 95) for the application of the drive currents (Abstract; ¶ 47; ¶ 48; ¶ 95; ¶ 101; ¶ 107; ¶ 112; ¶ 113), 
wherein the power module (138) and the stator assembly (35, 135, 137) are each plate-shaped (fig. 3) (Abstract; ¶ 47; ¶ 48; ¶ 95; ¶ 101; ¶ 107; ¶ 112; ¶ 113). 
Additionally, Lu teaches the power module (138) and stator assembly (35, 135, 137) are printed circuit boards (PCBs) (¶ 110 to ¶ 113).
Lu does not explicitly teach the power module is mechanically fastened to the stator assembly by the connector, wherein the stator assembly comprises a contact structure with contact holes arranged side by side, wherein the power module comprises a connecting arrangement having further contact holes arranged side by side, wherein the connector comprises contact pins arranged side by side, and wherein the contact pins are arranged to engage in the further contact holes of the connecting arrangement of the power module and in the contact holes of the contact structure of the stator assembly.

    PNG
    media_image1.png
    579
    753
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    780
    605
    media_image2.png
    Greyscale

However, Kallee teaches (see figs. 1 and 4 below) the first PCB (27) is mechanically fastened to a second PCB (26) by the connector (1), wherein the second PCB (26) comprises a contact structure (see annotated fig. 4 below) with contact holes (28) arranged side by side, wherein the first PCB (27) comprises a connecting arrangement having further contact holes (28) arranged side by side, wherein the connector (1) comprises contact pins (6) arranged side by side, and wherein the contact pins (6) are arranged to engage in the further contact holes (28) of the connecting arrangement of the first PCB (27) and in the contact holes (28) of the contact structure of the second PCB (26) (Abstract; ¶ 35 to ¶ 37; ¶ 43 to ¶ 46) in order to provide ease of installation and to improve spatial alignment (Kallee, ¶ 11; ¶ 12).

    PNG
    media_image3.png
    619
    534
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    710
    411
    media_image4.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the PCB structure of Lu and provide the power module is mechanically fastened to the stator assembly by the connector, wherein the stator assembly comprises a contact structure with contact holes arranged side by side, wherein the power module comprises a connecting arrangement having further contact holes arranged side by side, wherein the connector comprises contact pins arranged side by side, and wherein the contact pins are arranged to engage in the further contact holes of the connecting arrangement of the power module and in the contact holes of the contact structure of the stator assembly as taught by Kallee in order to provide ease of installation and to improve spatial alignment (Kallee, ¶ 11; ¶ 12).
Regarding claim 2/1, Lu in view Kallee teaches the device of claim 1, but does not explicitly teach the stator assembly is fastened to the power module at a distance from it by the connector in such a way that an installation space for arranging electronic components is formed on the upper side of the power module between the power module and the stator assembly.
However, Kallee further teaches (see figs. 1 and 4 above) the second PCB (26) is fastened to the first PCB (27) at a distance from it by the connector (1) in such a way that an installation space for arranging electronic components is formed on the upper side of the first PCB (27) between the first PCB (27) and the second PCB (28) (Abstract; ¶ 35 to ¶ 37; ¶ 43 to ¶ 46) in order to provide ease of installation and to improve spatial alignment (Kallee, ¶ 11; ¶ 12).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the PCB structure of Lu in view of Kallee and provide the stator assembly is fastened to the power module at a distance from it by the connector in such a way that an installation space for arranging electronic components is formed on the upper side of the power module between the power module and the stator assembly as further taught by Kallee in order to provide ease of installation and to improve spatial alignment (Kallee, ¶ 11; ¶ 12)

Regarding claim 3/1, Lu in view Kallee teaches the device of claim 1, but does not explicitly teach the connector is embodied as a press-fit connector configured to be pressed into the contact holes of the contact structure of the stator assembly.
However, Kallee further teaches (see figs. 1 and 4 above) the connector (1) is embodied as a press-fit connector configured to be pressed into the contact holes (28) of the contact structure (see annotated fig. 1 above) of the second PCB (26) (Abstract; ¶ 35 to ¶ 37; ¶ 43 to ¶ 46) in order to provide ease of installation and to improve spatial alignment (Kallee, ¶ 11; ¶ 12).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the PCB structure of Lu in view of Kallee and provide the connector is embodied as a press-fit connector configured to be pressed into the contact holes of the contact structure of the stator assembly as further taught by Kallee in order to provide ease of installation and to improve spatial alignment (Kallee, ¶ 11; ¶ 12).
Regarding claim 4/3/1, Lu in view Kallee teaches the device of claim 3, but does not explicitly teach the power module comprises a pressing surface at a lower side of the power module opposite to the upper side of the power module, the pressing surface being arranged along the further contact holes and is free of electronic components.
However, Kallee further teaches (see figs. 1 and 4 above) the first PCB (27) comprises a pressing surface (see annotated fig. 4 above) at a lower side of the first PCB (27) opposite to the upper side of the first PCB (27), the pressing surface (see annotated fig. 4 above) being arranged along the further contact holes (28) and is free of electronic components (Abstract; ¶ 35 to ¶ 37; ¶ 43 to ¶ 46) in order to provide ease of installation and to improve spatial alignment (Kallee, ¶ 11; ¶ 12).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the PCB structure of Lu in view of Kallee and provide the power module comprises a pressing surface at a lower side of the power module opposite to the upper side of the power module, the pressing surface being arranged along the further contact holes and is free of electronic components as further taught by Kallee in order to provide ease of installation and to improve spatial alignment (Kallee, ¶ 11; ¶ 12).
Allowable Subject Matter
8.	Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	Claims 12-20 are allowed.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Yamamoto (U.S. PGPub No. 20160254722) teaches a stator includes: a sensor substrate attached to one end of a stator core in an axial direction of the stator core, the sensor substrate being provided with a bearing through hole and being provided with a notch on a periphery, the notch being used for leading out a power supply lead and a sensor lead; a sensor-lead board-in connector disposed between the bearing through hole and the notch on the surface of the sensor substrate on the counter-stator side, the sensor lead being connected to the sensor-lead board-in connector; and a power-supply-lead board-in connector disposed on the surface of the sensor substrate on the counter-stator side such that the power-supply-lead board-in connector faces the sensor-lead board-in connector with the bearing through hole therebetween, the power supply lead being connected to the power-supply-lead board-in connector. 
Bohm (U.S. PGPub No. 20160099623) teaches an electronically commutated DC motor has a stator wound with a multi-phase stator winding, a permanent magnet rotor mounted rotatably about a motor axis, a circuit board, a guide plate electrically connected to the winding and a housing component. In one implementation, a DC motor can easily be manufactured with the fewest possible process steps, which exhibits a short axial length and a low weight as well as good heat-dissipation properties. It is also an object of the invention to create a DC motor with integrated electronics, whose motor interior can be filled with oil, and which holds the electronics sealed against this oil. For reasons of logistics, an attempt is also made for partial components, such as the electronics, to be designed such that they are capable of complete prior assembly and testing.
Binnard (U.S. PGPub No. 20130164687) teaches a stage assembly includes a stage, a base assembly, a stage mover, and a temperature adjuster. The temperature adjuster includes a first plate, a first thermal insulator, a circulation housing, a first fluid system, and a second fluid system. The first plate is positioned adjacent to a conductor array of the stage mover. The first thermal insulator is positioned adjacent to the first plate. The circulation housing defines at least a portion of a housing passageway that is positioned adjacent to the first thermal insulator. The first fluid system directs a first circulation fluid through the housing passageway, and the second fluid system directs a second circulation fluid through the first plate channel. With this design, the second circulation fluid removes the majority of the heat from the conductor array, and the first circulation fluid shields an outer surface of the circulation housing from thermal disturbance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834